PER CURIAM.
Upon consideration of the appellant’s response to the Court’s show cause order of October 5, 2010, as well as the Petition for Belated Appeal, which the Court treats as a supplemental response, the Court has determined that the appellant’s notice of appeal failed to timely invoke the Court’s jurisdiction. Accordingly, the appeal is hereby dismissed as untimely. Any remedy the appellant may have lies with the lower tribunal. Cf. Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983); see also Powell v. Dept. of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999) (determining that appellate court could not grant petition seeking belated appeal of order entered in a civil matter).
WEBSTER, HAWKES, and THOMAS, JJ., concur.